IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,
I.D. No. 1110001725

v. : Kent County
EDWARD L. RUST, ‘
Defendant.
ORDER

Before the Court are Defendant Edward Rust’s Amended Motion for
Postconviction Relief, the State’s Memorandum in Opposition, and Mr. Rust’s Reply
Brief. This is Mr. Rust’s first motion for postconviction relief under Superior Court
Criminal Rule 6l. Mr. Rust premises his motion upon the State’s nondisclosure of
potential impeachment material: specifically, evidence of misconduct at the Office
of the Chief Medical Examiner (OCME).

The motion fails to assert a colorable claim because Mr. Rust waived his right
to receive impeachment material under Brady when he entered a valid plea. The
motion is thus time-barred under Superior Court Criminal Rule 61 and his motion will
be dismissed.

FACTS

On October 3, 201 l, Mr. Rust was arrested by police on suspicion that he was
involved with growing and selling marijuana. According to police reports, Mr. Rust
confessed that he drove around the state cutting and gathering marijuana, storing it
on his property, and providing it to others to sell. Police obtained a search warrant
and discovered marijuana in several sheds. They also received consent to search
other areas around the property and discovered still more marijuana

From shed number 1, officers seized 7 grams of loose marijuana and 107 grams

State v. Edward L. Rust
I.D. No. 1110001725
March 8, 2017

of marijuana in a bag. From shed number 2, police seized a glass jar containing a
plastic bag of 29 grams of marijuana, an ibuprofen bottle of 36 grams of marijuana,
other bottles with trace amounts of marijuana, and a morphine bottle with ll grams
of marijuana seeds. From shed number 3, police recovered a red cup with 47 grams
of` marijuana and seeds and 3 grams of loose marijuana Elsewhere on the property,
police seized four one gallon Ziplock bags of marijuana containing 233 grams, 239
grams, 232 grams, and 234 grams, one paper bag with 579 grams of marijuana, a
white plastic shopping bag with 234 grams of marijuana, a white plastic bag
containing 133 grams of marijuana, a yellow plastic bag containing 184 grams of
marijuana, a large black plastic bag containing 1.2 kg of marijuana, and another large
plastic bag containing 545 grams of marijuana

The drug evidence was tested by forensic chemists within the OCME. The
items that were tested returned positive for the suspected substances There were
minor discrepancies in the weights of the substances as collected and as tested.

At the final case review on July 25, 2012, Mr. Rust accepted the State’s plea
offer. On the record, the State summarized the agreement, stating that Mr. Rust was:

ple[ading] guilty to [Count 1], drug dealing. . . .

a o o . The State will enter a nolle prosequi on the remaining charges in

this indictment We are asking for immediate sentencing: 25 years at

Level V suspended after ten years at Supervision Level V followed by

six months at Level IV home confinement and one year at Level III

probation.

Again, the State is requesting an enhancing penalty because he
would otherwise be eligible f`or sentencing as an habitual offender.

2

State v. Edward L. Rust
I.D. No. 1110001725
March 8, 2017

The other conditions are: Forfeit all the evidence seized; undergo
a substance abuse evaluation and treatment; the statutory DNA. And it
is a joint request, your Honor, that the defendant be permitted to report
on August 8, and that is because of his medical condition; trying to get
all of his medicine ready, essentially, for him to bring with him.l

Following the State’s summary of the agreement, defense counsel related to the
Superior Court judge:

The Court has before it paperwork that I filled out with Mr. Rust
today. The procedural history in this matter reflects not only the fact
that I was involved in another case for an extended period of time but
also extensive discussions with Mr. Rust with his medical providers and
discussions with [the prosecutor] which have ultimately resulted in this
plea today as opposed to going to trial.

I filled out with him the truth-in-sentencing guilty plea form. The
Court will note question number four. There was an error. That was
initialed indicating that there should be a corrected answer which was
put in.

l reviewed with him the trial rights he would be waiving by
entering the plea, the sentence guidelines He also understands there is
the revocation of the license for a six-month period. And in all other
respects, I believe the Court will determine that this is a knowing,
voluntary, and intelligent plea2

After the defendant was placed under oath, the judge engaged in a plea
colloquy with him:
THE COURT: Mr. Rust, did you hear what your attorney, Mr.

 

1 App. to Pet’r’s Am. Mot. for Postconviction Relief A32, A35~A37.
2 Id. at A3 6-A37.

State v. Edward L. Rust
I.D. No. 1110001725
March 8, 2017

Schmid, just said to me about your offer to plead guilty?

THE DEFENDANT: Yes.

THE COURT: Was what he said correct?

THE DEFENDANT: Yes, your Honor.

THE COURT: Now, since this charge is an amended charge, I’m
going to read it to you again, Mr. Rust. It reads: Count 1, drug dealing,
a felony, in violation of Title 16 §4752.

THE COURT: Subsection 2 of the Delaware code of 1974, as
amended. Edward L. Rust, on or about the 23rd day of October 2012,
in the county of Kent, state of Delaware, did knowingly manufacture,
deliver, or possess with intent to manufacture or deliver 1500 grams or
more of marijuana, a Tier III controlled substance, as described and
classified in 16 Del. C. §4701(26) and also §4714(d)(9), and there is an
aggravating factor.

Do you understand that charge?

THE DEFENDANT: I don’t understand the aggravating part of
it.

MR. SCHMID: May l, your Honor?

THE COURT: Sure.

(Confers with client.)

THE DEFENDANT: Yes, your Honor.

THE COURT: Okay. Your attorney has just explained to you
what that means?

THE DEFENDANT: Yes, your Honor.

THE COURT: Okay. And with that explanation, do you
understand the charge?

THE DEFENDANT: Yes, your Honor.

THE COURT: All right. And do you admit your guilt to the
charge?

THE DEFENDANT: Yes, your Honor.

THE COURT: Do you understand that the maximum penalty
which the [sic] allows for this offense is up to 25 years in jail plus such

4

State v. Edward L. Rust
I.D. No. 1110001725
March 8, 2017

fine or other condition as the Court may impose?
THE DEFENDANT: Yes, your Honor.
THE COURT: Do you understand there’s a two-year minimum?
THE DEFENDANT: Yes, your Honor.

THE COURT: Now, with regard to your written guilty plea form,
have you given correct answers to all the questions on the form?

THE DEFENDANT: Yes, your Honor.

THE COURT: Do you understand each of the Constitutional
rights which are listed on the form?

THE DEFENDANT: Yes, your Honor.

THE COURT: And do you understand that by pleading guilty,
you give up those Constitutional rights?

THE DEFENDANT: Yes, your Honor.

THE COURT: ls it your desire to enter into this plea knowingly
and intelligently because you are guilty of the offense?
THE DEFENDANT: Yes, your Honor.3
The judge accepted Mr. Rust’s plea.4 At his later sentencing, on August 8,
2012, Mr. Rust stated: “I would just like to say that the part played in this was just to
help somebody from committing suicide . . . . Her husband begged me to help his
other partner change the pot so she can make her house payment . . . . l wasn’t making
335

a dime out of it.

The judge ultimately sentenced him to twenty-five years at Level V suspended

 

3 Id. at A38-A4l.
4 Id. at A4l.
5 Id. at A47-A48.

State v. Edward L. Rust
I.D. No. 1110001725
March 8, 2017

after ten years followed by six months at Level IV horne confinement followed by one
year at Level III, hold at Level V for Level IV home confinement6

Two years later, the evidence-handling issues at OCME were revealed to the
public for the first time. Those issues are explained at length in other decisions of this
Court and our Supreme Court, and need not be discussed in detail here. The
Petitioner points to evidence that might suggest additional improper practices. Those
allegations would be regrettable if they are indeed true, but they are irrelevant to the
disposition of this motion. lt suffices to note in passing that the additional evidence
suggests a possibility that OCME tests have resulted in a false positive on at least one
occasion and that wrongdoing may have extended farther back than 2010.

DISCUSSION

Mr. Rust’s motion will be dismissed because it fails to present a colorable
claim of a miscarriage of justice and is thus time-barred under the version of Rule 61
that applied at the time of his motion.

I. Mr. Rust’s Claim Is Procedurally Barred Except to the Extent

It Presents a Colorable Constitutional Claim.

Although this is Mr. Rust’s first motion for postconviction relief, his motion

would generally be time-barred by operation of Superior Court Criminal Rule 6l(i).

“A motion for postconviction relief may not be filed more than one year after

 

6 Id. at A49.

State v. Edward L. Rust
I.D. No. 1110001725
March 8, 2017

the judgment of conviction is final . . . .”7 The time bar is inapplicable in the case of
“a colorable claim that there was a miscarriage of justice because of a constitutional
violation that undermined the fundamental legality, reliability, integrity or fairness
of the proceedings leading to the judgment of conviction.”8

Mr. Rust’ s motion for postconviction relief was filed nearly two years after his
plea and sentencing: beyond the one-year period provided by Rule 61(i). The
question that remains is whether Mr. Rust has asserted a colorable claim under Brady
v. Maryland,9 in which case the time bar would be inapplicable to him.

II. A Claim That Brady Is Applicable to Impeachment Material in the Plea
Agreement Setting Does Not Constitute a Colorable Claim.

It is a question that, unhappin for Mr. Rust, has been litigated and answered
in the negative again10 and againll before not just this Court12 but also our Supreme
Court. At its core, it involves an assertion that Mr. Rust’s plea was involuntary under
Brady because he was unaware of the issues at the OCME when he pleaded guilty.
This Court is bound to reject that assertion under the clear precedent established by

our Supreme Court.

 

7 Super. Ct. Crim. R. 61(i)(1) (2014). Because Mr. Rust’s motion was filed before the June
4, 2014 updates to Rule 61, the prior version of the Rule controls.

8 Id. R. 61(i)(5).

9 373 U.S. 83 (1963).

10 Aricidiacono v. State, 125 A.3d 677 (Del. 2015).

ll Ira Brown v. State., 108 A.3d 1201 (Del. 2015).

12 E.g., State v. Allen, No. 1207010588, 2016 WL 520716 (Del. Super. Feb. 3, 2016).

7

State v. Edward L. Rust
I.D. No. 1110001725
March 8, 2017

To be valid, a guilty plea “does not require complete knowledge of the relevant
circumstances,” and such a plea and its accompanying waiver of rights may be
accepted “despite various forms of misapprehension under which a defendant might

)913

labor. When a defendant admits that he was guilty of committing the crime and

makes his plea knowingly, voluntarily, and intelligently, he gives up “his right to trial
and his right to learn of any impeachment evidence.”14
Stated differently, under Braa'y, “the Constitution does not require the [State]
to disclose material impeachment evidence prior to entering a plea agreement with
a criminal defendant.”15
lt follows that when “a defendant knowingly [pleaded] guilty to a drug crime,”
he cannot vacate his plea by arguing that if he knew there were problems at the
OCME, “he would not have admitted to his criminal misconduct in possessing illegal
narcotics.”16 Poor evidence handling, while a serious concern, is not a get-out-of-jail-
free card for every defendant.17 Defendants are bound by their statements during a
plea colloquy and cannot reopen their cases “to make claims that do not address [their
guilt], and involve impeachment evidence that would only be relevant at trial.”18

Like other recent Rule 61 movants, Mr. Rust identifies only impeachment

 

13 Ira Brown, 108 A.3d at 1206 (quoting United States v. Ruiz, 536 U.S. 622, 630 (2002)).
14 Id.

15 RuiZ, 536 U.S. 31633.

16 Aricidiacono, 125 A.3d at 678.

17 Ia'.

18 Ira Brown, 108 A.3d at 1206.

State v. Edward L. Rust
I.D. No. 1110001725
March 8, 2017

evidence that would have affected his decision to accept the plea19 While the
argument headings and several passages contain passing reference to exculpatory
evidence, the argument itself connects that language with no examples of exculpatory
evidence related to the OCME scandal.20

And thus, like other recent Rule 61 movants, Mr. Rust’ plea of guilty, made
knowingly, intelligently, and voluntarily, prevents him from attacking his plea or
conviction on Brady grounds when his sole allegation is that the State did not provide
impeachment evidence to him. He waived the right to receive such evidence by his
plea As Ruiz and our Supreme Court have made clear, Brady is not implicated by
Mr. Rust’s acceptance of a plea agreement

There can be no question on this record that Mr. Rust’s plea was made
knowingly, intelligently, and voluntarily. When asked by the Superior Court judge
whether he was pleading guilty because he was in fact guilty, he responded in the
affirmative. And at his sentencing, Mr. Rust expressly identified the substance he
dealt as “pot.” Nothing in the circumstances of the plea colloquy or any of the
evidence brought forward by Mr. Rust leads the Court to doubt the sentencing judge’ s
conclusion that Mr. Rust’s plea was valid.

Mr. Rust would have us reverse our Supreme Court’s interpretation of Ruiz,

arguing that its holding was “erroneous[ ]” and “incorrect.”21 This Court can discern

 

19 Def.’s Am. Mot. for Postconviction Relief 17.
20 Id. at 17-24.
21 Id. at 43.

State v. Edward L. Rust
I.D. No. 1110001725
March 8, 2017

no reason to depart from our Supreme Court’s binding precedent. Nor is it disposed
to search high and low for such a reason.

Under the doctrine of stare decisis, “[o]nce a point of law has been settled by
decision of [our Supreme] Court, ‘it forms a precedent which is not afterwards to be
departed from or lightly overruled or set aside . . . and [it] should be followed except
for urgent reasons and upon clear manifestation of error.”’22 The doctrine “operates
to fix a specific legal result to facts in a pending case based on judicial precedent
directed to identical or similar facts in a previous case in the same court or one higher
in the judicial hierarchy.”23 The Court thus declines Mr. Rust’s invitation to depart
from the interpretation that has been settled upon by our Supreme Court.

His attempt to distinguish his case from all the contrary cases decided by our
Supreme Court likewise falls far short of the mark. The essential point of distinction
Mr. Rust propounds is that “none of [the Court’ s decisions] address whether the State
violated Braa'y when a defendant accepted a plea on the eve of trial with the potential
jury waiting to be selected.”24 But it appears that Mr. Rust has not assiduously
examined the record in those cases or, for that matter, his own. For example, Ira

Brown v. State, which Mr. Rust references in the very same paragraph, involved a

 

22 Account v. Ht'lton Hotels Corp., 780 A.2d 245, 248 (Del. 2001) (quoting Oscar George,
Inc. v. Potts, 115 A.2d 479, 481 (Del. 1955)).

23 Ia'. (citingAllegheny Gen. Hosp. v. NLRB, 608 F.2d 965, 969-70 (3d Cir. 1979), abrogated
on other grounds by St. Margaret Mem ’l Hosp. v. NLRB, 991 F.2d 1146 (3d Cir. 1993)).

24 Def.’s Am. Mot. for Postconviction Relief 40, 43.

10

State v. Edward L. Rust
I.D. No. 1110001725
March 8, 2017

1.25

defendant who pleaded guilty on the day he was scheduled for tria And perhaps
more crucially, Mr. Rust himself pleaded guilty on the day of his final case review,
July 25, 2012, with a trial scheduled for five days later, July 30.26 He did not plead
guilty on the eve of trial, and certainly not “minutes before the trial would have began
[sic].”27

Because Mr. Rust waived his right to receive impeachment material when he
knowingly, voluntarily, and intelligently pleaded guilty, he has not asserted a
colorable claim that there was a miscarriage of justice under Brady v. Maryland.

Thus, his motion for postconviction relief is time-barred.

 

25 Appellant’s Opening Br. App. A-3, Ira Brown v. State, 108 A.3d 1201 (Del. 2015) (No.
178, 2014).

26 Dkt. Nos. 24-26.

27 Def.’s Am. Mot. for Postconviction Relief 40. The Court is concerned by this mistaken
factual assertion, repeated across several pages of the amended motion. Compare id. at 5 (“On July
25, 2012, the final case review on the eve of trial, Mr. Rust entered a plea agreement”) and id. at 39
(“Mr. Rust accepted a plea on the eve of trial”), 40 (“Mr. Rust’ s guilty plea occurred minutes before
the trial would have began [sic]”) and id. at 43 (“Mr. Rust [sic] acceptance of the plea on the eve of
trial”) and id. at 44 (“When the State did not disclose any Brady information on the eve of trial, Mr.
Rust only then decided to accept the plea.”) and id. at 45 (“Mr. Rust’s plea, on the eve of trial”) and
id. at 46 (“Mr. Rust accepted a plea on the eve of trial”) with Dkt No. 22 (setting final case review
for July 25, 2012 and trial for July 30, 2012) and Dkt. No. 26 (entering plea on date of final case
review, not trial) and Eve, Merrt'am- Webster. com, https ://www.merriam-webster. com/ dictionary/ eve
(last visited Mar. 3, 2017) (“the evening or the day before a special day” or “the period immediately
preceding”). The Court assumes the misstatements of fact are attributable to inadvertence on
counsel’s part, and views them as such. Nonetheless, counsel are reminded of their obligations
under Superior Court Civil Rule 11 as incorporated to criminal motion practice by Superior Court
Criminal Rule 57(d). By representing a written motion to the Court, an attorney certifies that “to the
best of the person’s knowledge, information, and belief, formed after an inquiry reasonable under
the circumstances, . . . the allegations and other factual contentions have evidentiary support.”
Super. Ct. Civ. R. ll(b).

11

State v. Edward L. Rust
I.D. No. 1110001725
March 8, 2017

CONCLUSION

For the foregoing reasons, Mr. Rust’s motion for postconviction relief is

rr rs so oRDERED.
Hoi{ Winiam L. witham, Jr.
Resident Judge

WLW/dmh

oc: Prothonotary

xc: Susan G. Schmidhauser, Esquire
Christopher S. Koyste, Esquire

12